DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-10 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of the parent U.S. Patent No. 10,097,448 B1.  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant independent claims 1 and 20 recite similar steps such as: 

Obtaining a DNS query…, dynamically determining a suboptimal computing device; and transmitting identification of the suboptimal computing device in response to 


Instant Application
Parent 10,097,448 B1
1. A computer-implemented method comprising:

under control of a hardware computing device configured with specific computer
executable instructions:

obtaining, at a first domain name system (DNS) server from a client computing device, a DNS query, wherein a first point of presence (POP) of a content delivery network (CDN) service provider includes the first DNS server, wherein the DNS query is associated with a requested resource;




































dynamically determining, responsive to the DNS query, a suboptimal
computing device for providing the requested resource; and


transmitting, to the client computing device, an identification of the
suboptimal computing device in response to the DNS query. 


under control of a hardware computing device configured with specific computer executable instructions: 

obtaining, at a first domain name system (DNS) server from a client computing device, a first DNS query, wherein a first point of presence (POP) of a content delivery network (CDN) service provider includes the first DNS server, wherein the first DNS query is associated with a requested resource, wherein the requested resource is associated with a content provider, and wherein the CDN service provider is different from the content provider; 

determining whether the CDN service provider has exceeded a threshold content delivery bandwidth for the first POP, wherein the threshold content delivery bandwidth is determined based at least in part on CDN service provider cost information, wherein the CDN service provider cost information indicates a financial cost of content delivery bandwidth for the CDN service provider, and wherein the threshold content delivery bandwidth is less than a maximum available content delivery bandwidth for the first POP; 

selecting, at the first DNS server, (a) an alternative resource identifier associated with a second DNS server at a second POP of the CDN service provider or (b) an IP address of a cache component associated with the second POP, if the CDN service provider is determined to have exceeded the threshold content delivery bandwidth for the first POP, wherein the alternative resource identifier includes information for causing a second DNS query to resolve to the second DNS server of the CDN service provider, wherein the alternative resource identifier is a uniform resource locator (URL) and wherein the second DNS server or the cache component at the second POP is suboptimal for servicing the requested resource; and 


transmitting, to the client computing device, the alternative resource identifier or the IP address.





Claims 11-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of the parent U.S. Patent No. 10,728,133 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant independent claim 11 recites similar steps such as: obtaining a first DNS query.., determining a routing mode from a plurality of available routing modes…; selecting (a) an alternative resource identifier… or (b) an IP address based at least in part on the determined routing mode; and transmitting the alternative resource identifier or the IP address. The instant independent claims recites a broader limitation of alternative resource identifier includes information for causing a second DNS query to resolve to the second DNS server, and changing criterion to susceptibility factors for determining routing modes.

Instant Application
Parent 10,728,133 B2
11. A computer-implemented method comprising:

under control of a hardware computing device configured with specific computer
executable instructions:

obtaining, at a first domain name system (DNS) server from a client computing 

responsive to obtaining the DNS query,
determining a routing mode from a plurality of available routing modes for providing the requested resource based at least in part on a plurality of susceptibility factors;

selecting (a) an alternative resource identifier associated with a second DNS server at a second POP of the CDN service provider or 


(b) an IP address of a cache component of the CDN service provider based at 



transmitting, to the client computing device, the alternative resource identifier or the IP address.


under control of a hardware computing device configured with specific computer executable instructions: 

obtaining, at a first domain name system (DNS) server from a client computing 

determining, at the first DNS server, a routing mode from a plurality of available routing modes for providing the requested resource based at least in part on one or more criterion; 


dynamically selecting, at the first DNS server, (a) an alternative resource identifier associated with a second DNS server at a second POP of the CDN service provider or 

(b) an IP address of a cache component of the CDN service provider based at least in part on the determined routing mode, wherein the alternative resource identifier includes information for causing a second DNS query to resolve to the second DNS server of the CDN service provider; and 

transmitting, to the client computing device, the alternative resource identifier or the IP address in accordance with the determined routing mode.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ramachandran et al. U.S. Patent Application Publication Number 2021/0367832 A1.  DNS queries and identifying sub-optimal use instances (see section [0021]).
Nygren et al. U.S. Patent Application Publication Number 2015/0281367 A1.  CDN server and DNS suboptimal mapping (see section [0034-35]).



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris L Parry can be reached on (571)272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN S CHOU/Primary Examiner, Art Unit 2451